Per Curiam. There is no bill of exceptions in this case—the one appearing in the record having been stricken out by order of this court, made on motion of the Attorney General on the ground that it was not filed within the time allowed by the trial court. The only assignments of error relate to matters which must appear in a bill of exceptions in order to be brought here for review. Since the bill of exceptions was stricken out, nothing is left in the record to call for review by this court. It is not contended that there is any defect in the indictment, or any other defect in the record which would affect the integrity of the court’s jurisdiction. The judgment is, therefore, affirmed.